        Case 2:17-cr-00187-KJM Document 89 Filed 07/20/20 Page 1 of 2


1    HEATHER E. WILLIAMS, State Bar No. 122664
     Federal Defender
2    HARRY SIMON, State Bar No. 133112
3    Assistant Federal Defender
     801 I Street, 3rd Floor
4    Sacramento, California 95814
     (916) 498-6666; FAX (916) 498-6656
5
     Attorneys for Defendant
6
     LISA TERRACIANO
7
                                             UNITED STATES DISTRICT COURT
8
                                           EASTERN DISTRICT OF CALIFORNIA
9
      UNITED STATES OF AMERICA                         )   No. 2:17-cr-00187-KJM-2
10                                                     )
11                          Plaintiff,                 )   STIPULATION AND ORDER FOR BRIEFING
                                                       )   SCHEDULE ON MOTION FOR
12               v.                                    )   COMPASSIONATE RELEASE
                                                       )
13    LISA TERRACIANO,                                 )
                                                       )
14
                            Defendant.                 )
15                                                     )
                                                       )
16                                                     )
                                                       )
17
18             On July 16, 2020, the Court issued an order (Doc. 87) directing the Office of the Federal
19   Defender for the Eastern District of California to identify an Assistant Federal Defender to
20   represent defendant LISA TERRACIANO on the claims raised in her Motion for Compassionate
21   Release (Doc. 86). Counsel having met and conferred regarding a schedule for further briefing
22   on that motion, stipulate as follows:
23             Defendant’s Supplemental Brief in Support of the Motion for Compassionate Release
24   shall be due on August 17, 2020. The Government’s Response to the Motion for Compassionate
25
26
27
28


     Stipulation and Order for Briefing Schedule on
     Motion for Compassionate Release                       1       United States v. Terraciano, Case No. 2:17-cr-00187 KJM-2
        Case 2:17-cr-00187-KJM Document 89 Filed 07/20/20 Page 2 of 2


1    Release shall be due on August 31, 2020. Defendant’s Reply Brief in Support of the Motion for
2    Compassionate Release shall be due on September 7, 2020.
3
                                                          Respectfully submitted,
4
5                                                         HEATHER E. WILLIAMS
                                                          Federal Defender
6
     Dated: July 17, 2020                                 /s/ Harry Simon
7                                                         HARRY SIMON
                                                          Assistant Federal Defender
8
9                                                         Attorneys for Defendant
                                                          LISA TERRACIANO
10
11                                                        McGREGOR W. SCOTT
                                                          United States Attorney
12
13
     Dated: July 17, 2020                                 /s/ Rosanne L. Rust
14                                                        ROSANNE L. RUST
                                                          Assistant United States Attorney
15
                                                          Attorneys for Plaintiff
16                                                        UNITED STATES OF AMERICA

17
18   IT IS SO ORDERED

19
     Dated: July 17, 2020.
20
21
22
23
24
25
26
27
28


     Stipulation and Order for Briefing Schedule on
     Motion for Compassionate Release                 2       United States v. Terraciano, Case No. 2:17-cr-00187 KJM-2
